

EXHIBIT 10.1




AMENDATORY AGREEMENT


AMENDATORY AGREEMENT dated as of May 25, 2005, among NATIONAL PENN BANCSHARES,
INC., a Pennsylvania business corporation and registered bank holding company
("NPB"); NATIONAL PENN BANK, a national banking association ("Bank"); and GLENN
E. MOYER ("Executive") (NPB and Bank are sometimes referred to herein
collectively as "Employer").


BACKGROUND


1. Executive is presently employed by NPB as President and by Bank as President
and Chief Executive Officer pursuant to an employment agreement with Employer
dated as of December 18, 2002 (the “Employment Agreement”).


2. It is the desire of the Boards of Directors of NPB and Bank to amend the
Employment Agreement to provide that Supplemental Executive Retirement (“SERP”)
benefits be provided Executive for a term of fifteen years.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1. Background. The matters set forth in the "Background" section of this
Amendatory Agreement are incorporated by reference herein.


2. Amendment to Extend SERP Benefits. Section 8 of the Employment Agreement is
hereby amended to revise the last sentence in each of subsection (a) (4) and
subsection (c) (2) to read as follows: “Such payments shall be made for one
hundred eighty (180) consecutive months.”


3. Ratification. As amended hereby, the Employment Agreement is hereby ratified,
confirmed and approved.


4. Governing Law. This Amendatory Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.




NATIONAL PENN BANCSHARES, INC.
NATIONAL PENN BANK
       
By: /s/Wayne R. Weidner
By: /s/Wayne R. Weidner
Name: Wayne R. Weidner
Name: Wayne R. Weidner
Title: Chairman and Chief Executive Officer
Title: Chairman
       
Witness:
/s/Sandra L. Spayd
/s/Glenn E. Moyer
 
Sandra L. Spayd
Glenn E. Moyer



